Exhibit 10.6.3

 

 

THIRD AMENDMENT TO EXPENSE SUPPORT

AND RESTRICTED STOCK AGREEMENT

THIS THIRD AMENDMENT TO EXPENSE SUPPORT AND RESTRICTED STOCK AGREEMENT (this
“Third Amendment”), is effective as of January 1, 2016 (the “Effective Date”),
by and between CNL Healthcare Properties, Inc. (the “Company”) and CNL
Healthcare Manager Corp. (the “Property Manager”).  The Company and the Property
Manager are each sometimes individually referred to as, a “Party” and
collectively as, the “Parties.”

R E C I T A L S:

WHEREAS, the Parties entered into that certain First Amended and Restated
Property Management and Leasing Agreement dated as of June 28, 2012, as amended
by a First Amendment to First Amended and Restated Property Management and
Leasing Agreement between the Parties dated as of April 1, 2013 (collectively,
the “Property Management Agreement”); and

WHEREAS, the Company and CNL Healthcare Corp, the Company’s advisor (“the
Advisor”) and an affiliate of the Property Manager, entered into that certain
Expense Support and Restricted Stock Agreement dated effective as of April 1,
2013, as amended by a First Amendment to Expense Support and Restricted Stock
Agreement dated effective as of November 7, 2013, and as further amended by that
certain Second Amendment to Expense Support and Restricted Stock Agreement dated
effective as of April 3, 2014 (collectively, the “Advisor Expense Support
Agreement”); and

WHEREAS, the Parties entered into that certain Expense Support and Restricted
Stock Agreement dated effective as of July 1, 2013, as amended by a First
Amendment to Expense Support and Restricted Stock Agreement dated effective as
of November 7, 2013, and as further amended by that certain Second Amendment to
Expense Support and Restricted Stock Agreement dated effective as of April 3,
2014 (collectively, the “Expense Support Agreement”); and

WHEREAS, pursuant to paragraph 13 of the Expense Support Agreement the Parties
may amend the Expense Support Agreement by a writing executed by all of the
Parties; and

WHEREAS, the Parties desire to amend the Expense Support Agreement on mutually
agreed upon terms more particularly set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledge, the Parties,
intending to be legally bound, do hereby agree as follows:

1.Recitals; Certain Definitions.  The foregoing recitals are true and correct in
all material respects, and are by this reference incorporated herein and made a
part hereof.  Capitalized terms used herein and not defined shall have the
meaning set forth in the Expense Support Agreement.  

1

--------------------------------------------------------------------------------

2.Amendment to Section 1 of the Expense Support Agreement.  The Parties hereby
amend and restate Section 1 of the Expense Support Agreement in its entirety;
and Section 1 as amended and restated shall henceforth read as follows:

“1)Expense Support.  Beginning on the Effective Date and continuing until
terminated as provided herein, in the event the Expense Support Amount (as
defined in the Advisor Expense Support Agreement) calculated pursuant to the
Advisor Expense Support Agreement is less than (a) aggregate stockholder cash
distributions declared for the applicable year, over (b) the Company’s aggregate
MFFO, as defined below, for the same period, then the Property Manager shall
provide expense support to the Company through forgoing the payment of fees
including expense reimbursements in cash and accepting restricted common stock
for services as provided herein, in an amount equal to such shortfall for the
same period (the “Property Manager Expense Support Amount”).  The Property
Manager Expense Support Amount shall be determined for each calendar year of the
Company, on a cumulative year-to-date basis, after calculation of the Expense
Support Amount pursuant to the Advisor Expense Support Agreement with each such
year-end date, a “Determination Date”.  The Property Manager Expense Support
Amount will be credited by the Property Manager to the Company in satisfaction
of property management and other fees and expenses owed to the Property Manager
under the Property Management Agreement, at the Property Manager’s
discretion.  For purposes of this Agreement, modified funds from operation
(“MFFO”) shall have the same meaning as such term is defined and presented in
the Company’s Form 10-Q and Form 10-K as filed pursuant to the Securities
Exchange Act of 1934, as amended.”

3.Amendment to Section 2 of the Expense Support Agreement.  The Parties hereby
amend and restate Section 2 of the Expense Support Agreement in its entirety;
and Section 2 as amended and restated shall henceforth read as follows:

“2)Grant of Restricted Stock.  In exchange for services rendered under the
Property Management Agreement and in consideration of the expense support
provided by the Property Manager as set forth in Section 1, the Company shall
issue to the Property Manager, within one hundred twenty (120) days following
each Determination Date, a number of shares of Common Stock (the “Restricted
Stock”) equal to the quotient of the Property Manager Expense Support Amount for
the preceding year divided by the then-current NAV (as defined below) per share
of Common Stock, on the terms and conditions and subject to the restrictions set
forth in this Agreement.”

4.Amendment to Section 3 of the Expense Support Agreement.  The Parties hereby
amend Section 3 of the Expense Support Agreement by adding the following two (2)
additional sentences to the end of Section 3(a):

“In the event this Agreement is terminated on a date other than a Determination
Date, for purposes of calculating the Property Manager Expense Support Amount
for the then current year, the Parties shall refer to the Expense Support Amount
calculated pursuant to the Advisor Expense Support Agreement for the immediately
preceding calendar quarter and determine whether, on a cumulative year-to-date
basis as of such calendar quarter, the Expense Support Amount is less than (a)
aggregate stockholder cash distributions declared for the then current year
through the immediately preceding calendar quarter, over (b) the Company’s
aggregate MFFO for the same period.  In the event any Property Manager Expense
Support Amount is calculated pursuant to the immediately preceding sentence, the
Property Manager shall credit the Property Manager

2

--------------------------------------------------------------------------------

Expense Support Amount to the Company in exchange for Restricted Stock pursuant
to the applicable terms of this Agreement.”    

5.Terms.  All other terms and conditions as contained in the Expense Support
Agreement shall remain unchanged and will continue to bind the Parties with
respect to the transaction as contemplated therein.

Signature Page Follows.


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Third Amendment to be signed by
their respective officers thereunto duly authorized, as of the day and year
first above written.

 

 

 

 

 

 

 

 

 

 

 

 

 

CNL HEALTHCARE PROPERTIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

_/s/ Stephen H. Mauldin_____________________

 

 

 

 

Name: Stephen H. Mauldin

 

 

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

CNL HEALTHCARE MANAGER CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

_/s/ Holly J. Greer_________________________

 

 

 

 

Name: Holly J. Greer

 

 

 

 

Title:   Senior Vice President

 

 

4